UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1006



LEROY M. THURSTON, JR.,

                                                 Plaintiff - Appellant,

          versus


HERBERT BESKINS;    STEVE    BENNETT;   HELEN   P.
PARRISH,

                                                Defendants - Appellees,

          and


BILL MOORE; JESSE FRANKLIN,

                                                            Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-03-61)


Submitted:   March 8, 2004                      Decided:   May 10, 2004


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy M. Thurston, Jr., Appellant Pro Se.      Linda Davis Frith,
FRITH, ANDERSON & PEAKE, Roanoke, Virginia; James Morton Bowling,
IV, ST. JOHN, BOWLING & LAWRENCE, Charlottesville, Virginia; Kevin
Robert Huennekens, MALONEY, HUENNEKENS, PARKS, GECKER & PARSONS,
Richmond, Virginia; Peter John Barrett,   KUTAK   ROCK,   L.L.P.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Leroy M. Thurston, Jr., appeals the district court’s

order denying relief on his civil action.          We have reviewed the

record   and   find    no   reversible   error.   Accordingly,   we   deny

Thurston’s motion for counsel and affirm on the reasoning of the

district court.       See Thurston v. Beskins, No. CA-03-61 (W.D. Va.

Nov. 24, 2003).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -